Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 2, 3, 11 and 20 are canceled, and claims 1, 4-10 and 12-19 are pending.

Pending claims 1, 4-10 and 12-19 are allowed.

The following is an examiner’s statement of reasons for allowance:  The closest prior art Baek (US 2016/0101900 A1) teaches a packaging apparatus for deposition masks comprising a bottom part {meets the claimed receiving portion}, a cover part {meets the claimed lid portion}, deposition masks having plurality of holes arranged between the bottom part and the cover part, wherein a first groove {meets the claimed concave portion} is provided on the bottom part, and a first film {meets the claimed first flexible film} having a predetermined elastic force is arranged on the first groove.  Baek teaches the packaging apparatus further comprises intermediate members {meets the claimed interposed sheet} arranged between the first film and the deposition mask, and also between each deposition mask.  However, Baek does not teach or suggest: 1) the first groove is larger than the deposition mask as recited in claim 1; and 2) a difference between a thermal expansion coefficient of the deposition mask and a thermal expansion coefficient of the intermediate member is 7 ppm/°C or less as recited in claim .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BS
June 5, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785